DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, Claims 1 – 9 and 15 -20 in the reply filed on 15 Mar 2022 is acknowledged. 
Status of Claims
3.	Claims 1 – 9 and 15 - 20 are original.  Claims 10 - 15 are withdrawn.  Still pending and being examined in this application are Claims 1 – 9 and 15 - 20.
Claim Rejections - 35 USC § 101 
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

5.	Claims 1 – 9 and 15 - 20 are rejected under 35 U.S.C. 101 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the 
Analysis
In the instant case, Claims 1 - 9 are directed to a method and Claims 11 - 18 are directed to a system.  Therefore, these claims fall within the four statutory categories of invention.  Claim 1 is directed to receiving an identifier and generating a data structure associated with a transaction (see 0005; 0024; 0033), which are abstract ideas.  Specifically, the claims recite “electronically receiving an account identifier…; generating a data structure…; signing each data structure…with a private key…of a merchant of the purchase transaction; and transmitting each data structure…to a location associated with the account identifier”, which is which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims recite fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people.  Accordingly, the claims recite abstract ideas (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).  It has been held that FairWarning IP, LLC v. latricSys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016)). 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as network interface device, computer processor, memory device and/or instructions merely serves as tools to perform the abstract ideas and/or generally link the use of a judicial exception to a particular technological environment. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements amount to no more than using a computer or processor to automate and/or implement the abstract idea. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, the claim is not patent eligible. 
Claim 15 recites functions performed by a computer processor (memory device with instructions) [see Applicant’s Specification 0048 – 0051].  However, it does no more than serve as a tool to perform the abstract ideas and/or generally link the use of a judicial exception to a particular technological environment.  And does no more than using a computer or processor to automate and/or implement the abstract idea(s). Claim 15 is also not patent eligible. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 – 9 and 15 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balaraman et al. (US 2019/0164157 A1).
Regarding Claims 1 and 15, Balaraman et al. teaches,
a network interface device [0059]; 
a computer processor [0090 – 0092]; and 
a memory device, with instructions stored thereon, which when executed by the computer processor cause the system to perform data processing activities comprising [0090 -0092]:  
electronically receiving an account identifier associated with a purchase transaction and, for each item in the purchase transaction, an item identifier and price data [Abstract;  0025; 0028; 0035]; 

signing each data structure in the memory with a private key of a private/public key-pair of a merchant of the purchase transaction [0023]; and 
transmitting each data structure generated for the purchase transaction to a location associated with the account identifier [0041; 0044].  
Regarding Claim 2, Balaraman et al.  teaches the invention above.  Balaraman et al. continues to teach wherein the data structure for each product further includes the account identifier [0028; 0041].  
Regarding Claim 3, Balaraman et al.  teaches the invention in Claim 1.  Balaraman et al. continues to teach wherein the account identifier is an address of the location associated with the account identifier to which each data structure is transmitted [0028; 0037; 0044]. 
Regarding Claims 4 and 17, Balaraman et al.  teaches the invention in Claim 1.  Balaraman et al. continues to teach wherein the account identifier identifies a digital wallet to which each data structure is to be transmitted [0037; 0040; 0044].
  	Regarding Claims 5 and 16, Balaraman et al.  teaches the invention in Claim 1.  Balaraman et al. continues to teach further comprising: 
storing each data structure over a network location to a ledger [Abstract; 0021; 0022; 0045].  
Regarding Claims 6 and 18, Balaraman et al.  teaches the invention above.  Balaraman et al. continues to teach wherein each data structure is a block of a 
Regarding Claims 7 and 17, Balaraman et al.  teaches the invention in Claim 1.  Balaraman et al. continues to teach wherein the data structure of an item is an electronic proof of purchase of the respective item [0023; 0041; 0040; 0044; 0045].  
Regarding Claim 8, Balaraman et al.  teaches the invention in Claim 1.  Balaraman et al. continues to teach wherein the data structure includes further data of the transaction including data identifying the merchant and a date of the purchase transaction [Abstract; 0028].  
Regarding Claims 9 and 20, Balaraman et al.  teaches the invention in Claim 1.  Balaraman et al. continues to teach further comprising: receiving a payment with regard to at least one of the transmitted data structures subsequent to the respective data structure having been forwarded to an entity as authorized by a holder of the account [0043].
Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nakia Leffall-Allen/Examiner, Art Unit 3685                                                                                                                                                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685